Citation Nr: 0514868	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture, left pubic rami.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture, right pubic rami.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to September 
1992.  She served in the Reserves from March 1992 to December 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Los 
Angeles, California, which denied the claims on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected  residuals of fracture, 
right pubic rami are manifested by ongoing complaints of 
pelvic pain and limitation of motion limited by pain shown on 
most recent examination to be 90 degrees flexion, 20 degrees 
flexion, 15 degrees adduction, 35 degrees abduction, external 
rotation of 45 degrees, and internal rotation of 20 degrees.

2.  The veteran's service-connected residuals of fracture, 
left pubic rami are manifested by ongoing complaints of 
pelvic pain and limitation of motion limited by pain shown on 
most recent examination to be 90 degrees flexion, 20 degrees 
flexion, 15 degrees adduction, 35 degrees abduction, external 
rotation of 45 degrees, and internal rotation of 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fracture right pubic rami have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 
(2004).

2.  The criteria for a rating in excess of 20 percent for 
residuals of fracture left pubic rami have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a January 2004.  In this letter, the veteran was 
told of the requirements to establish an increased rating for 
her claims, of the reasons for the denial of her claims, of 
her and VA's respective duties, and she was asked to provide 
information in her possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was his 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in January 
2004, and another letter requesting additional evidence in 
September 2004, her claim was readjudicated based upon all 
the evidence of record.  There is no indication that the 
disposition of this claim would have been different had she 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of November 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased evaluation

The veteran contends that her service connection residuals of 
fractures to the left and right pubic rami are more severe 
than currently evaluated.  The service medical records 
reflect that she fractured her pelvis in a motor vehicle 
accident in May 1994 when she flipped over a Hummer.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3 (2004).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

The RO in Albuquerque, New Mexico granted service connection 
for residuals of a fractured pelvis in a May 1997 and 
assigned a 10 percent evaluation.  The veteran filed her 
claim for an increased rating in March 1998 and the 
evaluation was confirmed and continued by the May 1999 RO 
rating decision on appeal.  While the appeal was pending, the 
evaluation was increased to 20 percent for the right side and 
20 percent for the left side by a September 2000 rating 
decision.  

In conjunction with her claim filed in March 1998, VA 
treatment records were obtained showing complaints of pelvic 
pain in 1998.  An April 1998 record revealed chronic pelvic 
pain and dsypareunia since the auto accident in 1994.  These 
complaints were again noted in June 1998.  

The report of an August 1999 VA examination related a history 
of the motor vehicle accident in which she fractured her 
pelvis.  She now complained of daily pelvic pain, 
particularly posteriorly around the buttocks.  This daily 
pain was provoked by sitting, standing and walking.  She was 
able to forward walk, but did not run or jump.  She noted 
stiffness in the buttocks, but no real fatigue or weakness.  
Her symptoms have not increased for the past year and she did 
not indicate that she took any pain medication.  She was 
noted to work part time as a teacher's aide in an elementary 
school.  

On physical examination, her leg length was 94 cm bilaterally 
and the feet did not reveal any sign of abnormal weight 
bearing.  Neurologically, her legs were intact to touch and 
strength was 4-4.5/5 distally.  Supine leg strength was 2-3/5 
on the right proximal and 3.5/5 on the left proximal.  
Sitting leg strength was 3-3.5/5 on the right proximal and 
3.5-4.5 on the left proximal.  Her gait was normal and 
reflexes were symmetric.  

On range of motion the right hip and left hip both had 60 
degrees flexion, with moderate pain occurring from 45 to 60 
degrees.  Normal flexion was said to be 125 degrees.  
Extension of the right and left hip were both to 20 degrees, 
with mild pain occurring at 20 degrees.  Normal extension was 
said to be 30 degrees.  Adduction of the right hip was 20 
degrees and the left hip was to 25 degrees with mild to 
moderate pain on the left and moderate pain on the right.  
Abduction of the right hip was 35 degrees and the left hip 
was to 40 degrees with moderate pain of the right hip 
occurring at 30 to 35 degrees.  Normal adduction was said to 
be 25 degrees and normal abduction was said to be 45 degrees.  
External rotation of the right hip was 20 to 25 degrees and 
left hip was to 25 to 30 degrees, with pain noted on both 
hips at the levels indicated.  Normal external rotation was 
said to be 60 degrees.  Internal rotation for the right hip 
was 20 degrees and the left hip was to 30 degrees, with mild 
to moderate pain occurring at the indicated levels of motion.  
Normal internal rotation was said to be 40 degrees.  The X-
ray was reviewed and noted to show healed pubic bone 
fractures.  The diagnosis was bilateral anterior and inferior 
pubic rami fractures.

The functional assessment of the August 1999 examination 
noted subjective complaints of daily hip/pelvic pain.  The 
examination itself was remarkable for leg weakness.  Her gait 
was unremarkable.  Her legs were weakest when she was supine.  
While sitting she had mild to moderate proximal leg weakness 
but good distal leg strength.  Range of motion was noted to 
be abnormal, with the above-mentioned ranges of motion 
discussed, and limitation of motion was opined to be 
essentially due to pain rather than weakness or stiffness.  
The effect of her condition was rated mild to moderate on her 
occupational activity and general daily activity.  

A March 2000 letter from a VA physician indicated that the 
veteran was seen for chronic pelvic pain with symptoms said 
to exist since a 1994 car accident in which she fractured her 
pelvis.  

The report of an August 2000 VA examination noted a history 
of pelvic fracture in a motor vehicle accident with 
complaints of persistent pain in the pelvic area afterwards.  
Her current complaints included pelvic pain occurring with 
back pain on a daily basis.  She noted no specific activities 
that aggravated the discomfort, but indicated that it just 
hurt.  She had no complaints referable to the lower 
extremities.  She noted some aggravation of discomfort by 
doing household chores such as vacuuming, prolonged walking 
and climbing stairs.  

On physical examination, she came readily to a standing 
level, with shoulders and pelvic heights level.  In pertinent 
part, her hip ranges of motion were as follows.  Flexion was 
110 degrees on the right and 90 degrees on the left, with 
normal said to be 125 degrees.  Abduction and external 
rotation were 45 degrees on the right and left, which were 
said to be normal measurements of both movements.  Adduction 
was 25 degrees on the right and left, which was normal on 
both sides.  Internal rotation was 35 degrees on the right 
and left, with normal said to be 60 degrees.  The range of 
motion of both knees were 0 to 135 degrees, with normal range 
said to be 0-140 degrees.  Leg lengths were even, measuring 
86.5 cm on both sides and thigh and calf circumferences were 
also even at 58 cm and 36 cm, respectively.  

Examination of the lower extremities revealed complaints of 
pain in the hip area at the limits of hip flexion on the 
right side and complaints of low back pain at the limits of 
hip flexion on the left side.  Tenderness to palpation was 
noted over the iliac crests on both sides over the 
trochanters and also in the pubic regions bilaterally.  No 
weakness was noted in the lower extremity muscle groups and 
sensation was intact.  The limitations of motion were 
accompanied by complaints of pain at the limits of motion.  
There appeared to be no other evident obstructing factors, 
with no incoordination, evident weakness, lack of endurance 
or other problem to account for the limited motion. 

Review of the medical records was significant for a history 
of pelvic fracture and the review of the X-rays were noted to 
show healed fractures of the superior and inferior rami on 
the right side and healed fractures of the inferior pubic 
rami on the left side, with minimal evidence of any 
deformity.  The pertinent diagnoses included status post 
bilateral pubic rami fractures.  The examiner noted that 
positive findings on the examination included some limited 
motion in the hips with complaints of hip pain on the right 
and back pain on the left.  

VA treatment records from 2001 reveal complaints in May 2001 
of chronic intermittent pelvic pain, with a past history of 
pelvic fracture.  

VA treatment records from 2002 include some findings related 
to the service connected bilateral hip problems.  In February 
2002, she was seen for the usual pelvic and back pain, but 
this time it was much more severe and not relieved by the 
usual NSAID.  This episode was most likely exacerbated by 
heavy exercise a few days earlier.  In May 2002 she was seen 
for severe non-radiating pain involving the low back, hip and 
sacral area and was assessed with healed bilateral ramus 
fractures.  A May 2002 X-ray revealed an impression of old 
healed pelvic fractures with some deformity to the left 
pelvis.  A June 2002 treatment record indicated that she was 
to be referred to prosthetics for a silicone seat pillow and 
would try a course of Tylenol with salsylate for the next 
onset of back/pelvic pain.  A July 2002 treatment record 
noted pain in the joint involving the pelvic region and 
thigh.  

VA treatment records from 2004 reveal ongoing complaints of 
pelvic pain and pain in the joint involving the pelvic region 
in records from July 2004, with a history given of pelvic and 
back pain since 1994 when she fractured her pelvic bone in a 
military related car accident.  She described the pain as 
"chronic" since then.  The chronic pelvic pain and pain in 
the joints in the pelvic region were reported again in 
records dated in October and November 2004.  

The report of a November 2004 VA examination of her left and 
right pubic rami, revealed complaints of extensive pain in 
the right side, and of "massive" pain in the left side.  
She described the symptoms as occurring constantly for both 
sides.  She gave the following history that was the same for 
both sides.  She stated that her condition did not cause 
incapacitation.  She currently treated with medication and a 
heating pad.  She did not have any prosthetic implants of 
either joint.  Her functional impairment was a slight limp.  
This resulted in 3 times lost from work per week.  

On physical examination, her posture and gait were within 
normal limits.  Her leg length from the anterior superior 
iliac spine to the medial malleolus was 90 cm on the right 
and 90 cm on the left.  Examination of the feet did not 
reveal any signs of abnormal weight distribution.  She did 
not require an assistive device for ambulation.  The 
appearance of the hip joints on the right and left side were 
within normal limits.  On range of motion the right hip and 
left hip both had 125 degrees flexion, with pain occurring at 
90 degrees.  Normal flexion was said to be 125 degrees.  
Extension of the right and left hip were both to 30 degrees, 
with pain occurring at 20 degrees.  Normal extension was said 
to be 30 degrees.  Adduction of the right and left hips were 
both to 25 degrees with pain at 15 degrees.  Abduction of the 
right and left hips were to 45 with pain occurring at 35 
degrees.  Normal adduction was said to be 25 degrees and 
normal abduction was said to be 45 degrees.  External 
rotation of the right and left hip was to 60 degrees, with 
pain at 40 degrees.  Normal external rotation was said to be 
60 degrees.  Internal rotation for both right and left hips 
was to 40 degrees, with pain occurring at 20 degrees.  Normal 
internal rotation was said to be 40 degrees. 

Pelvic X-rays were done in November 2004 and were noted to 
show abnormal findings of a deformity of the pubic ramus on 
the left, most likely from an old healed fracture.  

The diagnosis given in the November 2004 VA examination was 
status post fracture right and left pubic rami, there was no 
change in the diagnoses.  The examiner remarked that the 
residuals of pubic rami fracture included left pubic ramus 
deformity and significant amount of pain.  The effect of the 
condition on the veteran's daily activity was limited 
standing, sitting and walking.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).

The veteran's bilateral hip disorders have been evaluated 
under Diagnostic Code 5252, which assigns a noncompensable 
disability evaluation for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  For a 40 percent evaluation, there must be 
limitation of flexion to 10 degrees.

The Board will also consider other potentially applicable 
Diagnostic Codes.  

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

For a flail joint of the hip an 80 percent evaluation is 
warranted under Diagnostic Code 5254.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  A 
20 percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing 
preserved with aid of brace.  Finally, an 80 percent rating 
is warranted for fracture of femur shaft or anatomical neck 
with nonunion and loose motion. See 38 C.F.R. § 4.71a (2004).

In general, 38 C.F.R. § 4.71, Plate II (2004) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. § 4.14 (2004).  Although the 
RO has in the past partially evaluated the bilateral hip 
disorder under the criteria for sacroiliac injury and 
weakness (former Diagnostic Code 5294, currently Diagnostic 
Code 5236), the veteran is now service connected for a low 
back disorder that is evaluated under the criteria for 
sacroiliac injury and weakness.  Thus, it would constitute 
pyramiding to evaluate the veteran's hip disorder under the 
criteria for sacroiliac injury and weakness.

The Board finds that the findings do not support a rating in 
excess of 20 percent under DC 5252.  Under DC 5252, 
limitation of flexion of either thigh to 20 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, DC 5252 (2004).  
However, the evidence to include multiple VA examination 
reports from August 1999, August 2000 and November 2004 shows 
that the veteran's bilateral hip's flexion at its worst in 
August 1999 was 60 degrees with pain occurring around 45 
degrees in both hips. Therefore, the criteria for a rating in 
excess of 20 percent under DC 5252 have not been met.  This 
would warrant no more than a 10 percent rating.  Subsequently 
this flexion is shown to have improved, with the August 2000 
examination showing a flexion of 110 degrees on the right and 
90 degrees on the left.  The most recent examination of 
November 2004 shows 125 degrees of flexion with pain at 90 
degrees bilaterally.  These results from the most recent 
examinations now show a flexion that would fall within the 
noncompensable range under DC 5252.  The treatment records 
likewise do not include findings suggestive of a loss of 
flexion that would warrant greater than the 20 percent rating 
in effect for each side.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). The veteran is already 
in receipt of the maximum evaluation under DC 5253 for each 
hip.  She is not shown to have a flail joint of either hip 
and is not shown to have a malunion of the femur with marked 
knee or hip disability on either side, which would warrant a 
30 percent evaluation.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
20 percent is warranted under these regulations.  See Deluca 
v. Brown , 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  That is, while the veteran's 
right hip and left hip are symptomatic, including some 
limitation of motion with pain on certain ranges of motion, 
there is no clinical indication that her symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  

In this regard, the functional limitations due to pain were 
clearly documented by the examiners in the VA examinations 
including the most recent VA examination of November 2004.  
These losses of motion due to pain are factored and not shown 
to be above the criteria for a 20 percent evaluation.  For 
example, the November 2004 examination showed a loss of 10 
degrees on abduction of each hip due to pain, and the earlier 
examination of August 1999 showed a loss of 15 degrees of 
right hip abduction due to pain.  These findings are 
consistent with the criteria for a 20 percent evaluation 
under DC 5253, but do not reflect that the pain warrants more 
than the 20 percent evaluation currently in effect.  The 
examiner in the August 1999 VA examination commented that the 
veteran's bilateral hip condition produced mild to moderate 
effects on her occupational and general daily activity.  
Since that examination, her ranges of motion, even with 
consideration of pain, improved as shown in the most recent 
VA examination of November 2004.  Moreover, I increasing the 
evaluations to 20 percent, the RO took into consideration the 
pain the veteran experienced and used this as the basis for 
increase to the 20 percent evaluation for the right and left 
pubic rami fractures.  Accordingly, a rating in excess of 20 
percent is not warranted for either hip, even with 
consideration of the veteran's pain symptoms.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected 
bilateral hip disorders markedly interferes with employment.  
She is noted to work as a teacher's aid.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to this disability.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of fracture, right pubic rami is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of fracture, left pubic rami is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


